PER CURIAM:
Inetha Michelle Carr appeals the district court’s order granting her motion to proceed in forma pauperis and summarily dismissing her complaint for failing to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Carr v. H.O.P.E. Community Serv., No. 3:11-cv-00159-JRS (E.D.Va. Mar. 24, 2011). We deny Carr’s motions for a formal hearing and for a transcript at Government’s expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.